DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 05/18/2022 and the Examiner’s Interview held on 08/03/2022 the Amendment has been received on 08/15/2022.
           Claims 1, 4, 18 and 20 have been amended.
           Claims 1-20 are currently pending in this application.

Response to Arguments

3.       Applicant’s arguments, see pages 8-10, filed on 08/15/2022, with respect to claims 1-20 have been fully considered and are persuasive. The all the rejection provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.      Claims 1-20 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Kruesi et al. (US PAP 2018/0085603 A1) teach a patient supporting device (200) for supporting a patient (16) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), comprising: 

    PNG
    media_image1.png
    390
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    397
    464
    media_image2.png
    Greyscale

a base (202) configured to be fixedly coupled to a room; wherein the base (202) is configured to move only along a predetermined path along a first rail (240) and second rail (242) that are fixedly coupled to the room (the applicant fails to claim that a base is fixedly coupled directly to a floor of the room. Kruesi et al. teach that the base is fixedly coupled to rails and the rails are fixedly coupled to a floor of the room; wherein the rails are located only inside the room. Therefore, examiner determines that the patient supporting device (200) for supporting a patient (16) with the base (202) is fixedly coupled to the room); 

    PNG
    media_image3.png
    394
    472
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    408
    483
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    396
    492
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    417
    509
    media_image6.png
    Greyscale


a positioner (210/220) mechanically coupled to the base (202); a platform (230) mechanically coupled to the positioner (210/220), wherein the platform (230) has a first end and a second end opposite the first end; and a controller (40) configured to operate the positioner (Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144); wherein the positioner (210/220) is operable by the controller (40) to place the platform (230) at one of a first plurality of possible positions, wherein in any of the first plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), the first end of the platform (230) is in or below a treatment space (11) (see Figs. 1; 5C), and the second end of the platform (230) is closer to one of a left side and a right side of a treatment machine (11); wherein the positioner (210/220) is also operable by the controller (40) to place the platform (230) at one of a second plurality of possible positions, wherein in any of the second plurality of possible positions, the first end of the platform (230) is in or below the treatment space, and the second end of the platform (230) is closer to another one of the left side and the right side of the treatment machine (11); and wherein a size of a first spatial region defined by the first plurality of possible positions is different from a size of a second spatial region (see Figs. 5A-5L) defined by the second plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144) but fail to explicitly teach or make obvious that the base configured to fixedly mounted with respect to a floor of the room as claimed in combination with all of the remaining limitations of the claim.
             With respect to claim 20, the most relevant prior art, Kruesi et al. (US PAP 2018/0085603 A1) teach a medical method (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), comprising: providing a patient supporting device having a base (202), a positioner (210/220), a controller (40), and a platform (230) for supporting a patient (16), wherein the base (202) is fixed with respect to a room accommodating the patient supporting device (the applicant fails to claim that a base (202) is fixedly coupled directly to a floor of the room. Kruesi et al. teach that the base is fixedly coupled to rails and the rails are fixedly coupled to a floor of the room; wherein the rails are located only inside the room. Therefore, examiner determines that the patient supporting device (200) for supporting a patient (16) with the base (202) is fixedly coupled to the room), wherein the positioner (210/220) is coupled between the base (202) and the platform (230), and wherein the platform (230) comprises a first end and a second end opposite the first end; and operating the positioner (210/220), by the controller (40), to place the platform (230) at one of a first plurality of possible positions, or at one of a second plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144); wherein in any of the first plurality of possible positions, the first end of the platform is in or below a treatment space, and the second end of the platform is closer to one of a left side and a right side of a treatment machine (11); wherein in any of the second plurality of possible positions, the first end of the platform (230) is in or below the treatment space, and the second end of the platform is closer to another one of the left side and the right side of the treatment machine (11) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144); and wherein a size of a first spatial region defined by the first plurality of possible positions is different from a size of a second spatial region defined by the second plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
             Claims 2-19 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suga et al. (US Patent 11,083,420 B2) teach a robotic operating table comprising 
    PNG
    media_image7.png
    333
    427
    media_image7.png
    Greyscale
a base fixed to a floor (see abstract; Figs. 1-13; column 3, lines 47 -column 10, line 26).
           Birman (US Patent 8,731,634 B2; see abstract; Figs. 1-12); Lemelson (US Patent 5,464,013; see abstract and Figs. 1-8); Roberts (US Patent 8,542,797 B2; see abstract; Figs. 2 and 3; column 4, line 12 – column 6, line 5); Maurer, Jr. (US Patent 9,687,200 B2; see abstract; Figs. 1-13C); Mostafavi et al. (US Patent 9,498,167 B2; see abstract; Figs. 1-5); Cosman (US Patent 6, 405,072 B1; see abstract; Fig. 1-11) teach the medical scanning and treatment systems with respective methods comprising the patient supporting arrangements for moving a patient to a plurality of desirable positions.

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./      August 19, 2022